DETAILED ACTION
This office action is in response to the amendment filed on 09/25/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 21-22.  Therefore, the “a current sensing and limiting circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner’s Note: Claim 1 recite a circuit comprising the regulator plus the bypass switch, Claim 21 recite a current sensing and limiting circuit shown in Figure 2. However, there is no embodiment that shows both elements (bypass and current limiting circuit).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 22 talk about a current limiting circuit. Claims 21-22 depend on clams 1 and 7, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallamothu US 20180138898 in view of Wong US 2017/0242448.
	Regarding Claim 1, Nallamothu teaches (Figure 1) a circuit (Fig. 1) comprising: a first current mirror (36 and 42) having first and second transistors  (42 and 36) having source terminals coupled to an input voltage node (Vhigh); a second current mirror having third and fourth transistors (32 and 40), wherein drain terminals of the third and fourth transistors are coupled to drain terminals of the first and second transistors, respectively; and a feedback circuit (70,14 and 16) coupled between source terminals of the third and fourth transistors (32 and 40), wherein the feedback circuit is configured to 
	Nallamothu does not teach and a bypass switch coupled in parallel with the second transistor, wherein the bypass switch is configured to be activated responsive to detection of a dropout condition.
	Wong teaches (Figure 4) a bypass switch (432) coupled in parallel with the second transistor (418), wherein the bypass switch is configured to be activated responsive to detection of a dropout condition (see par. 74). (For example: Par. 74-77)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nallamothu to include   and a bypass switch coupled in parallel with the second transistor, wherein the bypass switch is configured to be activated responsive to detection of a dropout condition, as taught by Wong to improve protection functions in the system.
	Regarding Claims 2 and 9, Nallamothu teaches (Figure 1) wherein the first control loop has a faster (par. 16) transient response time with respect to that of the second control loop. For Example: Par. 10-17)
	Regarding Claims 3 and 16, Nallamothu teaches (Figure 1) wherein the second and third transistors (36 and 32) are diode coupled devices.
	Regarding Claim 4, Nallamothu teaches (Figure 1)  further comprising a current source (with Ibias) coupled between the source and drain terminals of the first transistor (42), the current source configured to generate a bias current (Ibias). For Example: Par. 10-17)
	Regarding Claims 6 and 17-18, Nallamothu teaches (Figure 1) wherein the feedback circuit includes: a voltage divider (at 70) having first and second resistors coupled in series between the source terminal of the fourth transistor (40) and a ground node (gnd); an error amplifier (14) having a first input coupled to a junction of the first and second resistors, and a second input coupled to receive a reference voltage; a fifth transistor (16) having a gate terminal coupled to an output of the error amplifier and a drain terminal coupled to a source terminal of the third transistor (32).
	Regarding Claim 7, Nallamothu teaches (Figure 1) a method comprising: receiving an input voltage (Vhigh) on source terminals of first and second transistors (42 and 36), the first and second transistors forming a first current mirror; generating, in a first control loop (with 50 and 30), a first transient response to a transient on an output node coupled to a second current mirror comprising third and fourth transistors (32 and 40), wherein the third and fourth transistors form a second current mirror, wherein the first control loop includes the first and second current mirrors, and wherein the output node is coupled to a source terminal of the fourth transistor; generating, using a feedback circuit (70, 14 and 16), a feedback signal (at 18) provided to the second current mirror, wherein the feedback circuit, the first current mirror, and the second current mirror form a second control loop (70, 14, 16, 50 and 30); and generating, in the 
	Nallamothu does not teach and providing a bypass path between source and drain terminals of the second transistor responsive to a dropout condition.
	Wong teaches (Figure 4) and providing a bypass path (with 432) between source and drain terminals of the second transistor (418) responsive to a dropout condition (see par. 74). (Par. 74-77)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nallamothu to include and providing a bypass path between source and drain terminals of the second transistor responsive to a dropout condition, as taught by Wong to improve protection functions in the system.
	Regarding Claim 8, Nallamothu teaches (Figure 1) wherein generating the feedback signal (at 18) comprises generating an error signal based on a voltage provided from a voltage divider circuit to a first input of an error amplifier, and a reference voltage provided to a second input of the error amplifier (with 14). For Example: Par. 10-17)
	Regarding Claims 11 and 19, Nallamothu teaches (Figure 1)  further comprising providing a bias current (with Ibias) between source and drain terminals of the first transistor (42). For Example: Par. 10-17)
	Regarding Claim 12, Nallamothu teaches (Figure 1)  a circuit comprising: a first control loop (30 and 50) comprising first and second current mirrors (at 30), wherein the first current mirror includes first and second transistor (36 and 42) and is coupled to 
	Nallamothu does not teach and a bypass switch coupled in parallel with the second transistor, wherein the bypass switch is configured to be activated responsive to detection of a dropout condition.
	Wong teaches (Figure 4) a bypass switch (432) coupled in parallel with the second transistor (418), wherein the bypass switch is configured to be activated responsive to detection of a dropout condition (see par. 74). (For example: Par. 74-77)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nallamothu to include   and a bypass switch coupled in parallel with the second transistor, wherein the bypass switch is configured to be activated responsive to detection of a dropout condition, as taught by Wong to improve protection functions in the system.
	Regarding Claim 13, Nallamothu teaches (Figure 1) the first and second transistors (42 and 36) each include respective source terminals coupled to the input voltage node, and wherein the second current mirror includes third and fourth transistors (32 and 40), wherein drain terminals of the third and fourth transistors are 
	Regarding Claim 14, Nallamothu teaches (Figure 1) wherein a source terminal of the fourth transistor (40) is coupled to the output node, and wherein a source terminal of the third transistor (32) is coupled to receive the feedback signal from the feedback circuit. For Example: Par. 10-17)

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallamothu US 20180138898 in view of Wong US 2017/0242448 and further in view of  Basu US6285246.
	Regarding Claims 5 and 15, Nallamothu teaches (Figure 1) a circuit.
	Nallamothu does not teach wherein the first and second transistors are matched in one or more dimensions, and wherein the third and fourth transistor are matched in one or more dimensions.
	Basu teaches (Figure 7) wherein the first and second transistors  (726 and 732) are matched in one or more dimensions, and wherein the third and fourth transistor  (728-730) are matched in one or more dimensions. (Col. 6 lines 55-67 and Col. 7 lines 1-8)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nallamothu to include wherein the first and second transistors are matched in one or more dimensions, and wherein the third and fourth transistor are matched in one or more dimensions as taught by  Basu to improve accuracy of the current/control signal. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallamothu US 20180138898 in view of Wong US 2017/0242448 and further in view of Torres et al. US 2014/0355161.
	Regarding Claims 21-22, Nallamothu teaches (Figure 1) a circuit.
	Nallamothu does not teach further comprising a current sensing and limiting circuit coupled to the first current mirror, wherein the current sensing and limiting circuit is configured to assert an indication in response to detecting that an output current has exceeded a reference current.
	Torres teaches (Figure 2) further comprising a current sensing and limiting circuit (128 and 135) coupled to the first current mirror (210), wherein the current sensing and limiting circuit is configured to assert an indication in response to detecting that an output current has exceeded a reference current (with 135). (For Example: Par. 12-19)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nallamothu to include  further comprising a current sensing and limiting circuit coupled to the first current mirror, wherein the current sensing and limiting circuit is configured to assert an indication in response to detecting that an output current has exceeded a reference current, as taught by Torres to provide overcurrent protection. 
Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.
	Applicant argued that “As can be seen in Fig. 4, Wong's transistor 432, described as a pass transistor, includes a terminal coupled to the output voltage node, Vout. Accordingly, the ”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, Wong show transistors 432 and 418 both of them connected to the Vdd 402 by the operation of the transistor the output voltage is generated and by the operation of the transistor 432 not all of the Vout will be generated from transistor 418 some of the Vout will be generated by transistor 432 meaning that when the transistor 432 is turned on this provide a bypassing function/operation to the transistor 418. Second the claim require that the indication is in response to a dropout condition, paragraph 74 mentions “Transistors 418 and 432 serve to drop input voltage 402 to the desired output voltage” this can be considered a drop condition since the claims do not specify which type of dropout condition is the application performing. Therefore the claim limitations are met by Wong.
	Applicant argued that “Furthermore, the configuration of Wong's transistor 432 relative to other components of the circuit is not equivalent to that of the bypass switch in Applicant's claim 1. As recited in claim 1, the circuit includes "an output voltage node coupled ”. However, it is not clear what the applicant meant by the previous statement because the first through fourth transistor limitations are met by the Nallamothu reference not the Wong reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838